                 Case 2:19-cv-01216-TSZ Document 28 Filed 06/10/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JUBAIR AHMAD,

 9                              Petitioner,                Case No. C19-1216-TSZ

10          v.                                             ORDER OF DISMISSAL

11   ISRAEL JACQUEZ,

12                              Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, docket no. 22, petitioner’s objections, docket no, 27,

16   and the remaining record, the Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation.

18          (2)      The action is DISMISSED without prejudice to Petitioner raising his claims in a

19   civil rights or declaratory judgment action.

20          (3)      The Clerk shall send copies of this Order to the parties and to Judge Peterson.

21          Dated this 10th day of June, 2020.

22

23
                                                           A
                                                           Thomas S. Zilly
                                                           United States District Judge



     ORDER OF DISMISSAL - 1
